UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Deutsche High Income Fund (formerly DWS High Income Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 38 Statement of Assets and Liabilities 40 Statement of Operations 41 Statement of Changes in Net Assets 42 Financial Highlights 49 Notes to Financial Statements 67 Report of Independent Registered Public Accounting Firm 68 Information About Your Fund's Expenses 69 Tax Information 70 Advisory Agreement Board Considerations and Fee Evaluation 75 Board Members and Officers 80 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Investment Strategy We use an active process that emphasizes relative value in a global environment, managing on a total-return basis and using intensive research to identify stable-to-improving credit situations that may provide yield compensation for the risk of investing in junk bonds. The investment process involves a bottom-up approach, where relative value and fundamental analysis are used to select the best securities within each industry, and a top-down approach to assess the overall risk and return in the market and to consider macro trends in the economy. The fund produced a total return of 6.42% during the annual period, underperforming the 7.08% return of the Credit Suisse High Yield Index but outperforming the 6.00% average returns of the funds in its Morningstar peer group, High Yield Bond Funds. The fund has also outpaced the peer group in the three-, five- and 10-year periods ended September 30, 2014. High-yield bonds produced a strong total return and outperformed the investment-grade bond market, as gauged by the 3.96% return of the Barclays U.S. Aggregate Bond Index, during the past 12 months. However, all of the outperformance was generated in the first nine months of the period. During this time, the market was well supported by an environment of slow but steady economic growth. The economy was healthy enough for corporations to generate earnings gains and show continued balance sheet improvements, but not so strong as to prompt the U.S. Federal Reserve Board (the Fed) to tighten monetary policy faster than expected. This created an ideal backdrop for high-yield bonds and caused yield spreads to fall to record lows in the early summer. According to the Federal Reserve Bank of St. Louis, the BofA Merrill Lynch US High Yield Master II Option-Adjusted Spread fell as low as 3.35 percentage points on June 23. This was the lowest level in seven years, and it was down significantly from the 6.44 level registered at the end of June 2012. This marked the high-water mark for the asset class, as high-yield bonds experienced significant volatility during the final three months of the annual period. Market volatility was driven by a number of factors, including inconsistent fund flows and the heavy pace of new issuance after Labor Day. Additionally, recently issued bonds traded poorly in the secondary market as managers did not seek to add to their positions. This unfavorable balance of supply and demand contributed to a downward "repricing" of outstanding bonds and led to a widening of yield spreads to 4.40 percentage points by September 30. Comments from the U.S. Federal Reserve, which investors interpreted as a signal that rates could be raised earlier than anticipated, also had an adverse impact on the high-yield market. Despite these headwinds, the favorable credit quality statistics for high-yield issuers, combined with inexpensive refinancing, contributed to high-yield default rates remaining below the historical average. Fund Performance In managing the fund, we focus on using credit research to identify the most compelling investment opportunities. We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns. Instead, we strive to generate outperformance over a multiyear period by achieving an appropriate trade-off of risk and return. Consistent with our bottom-up approach, individual security selection was the primary driver of fund performance. One of the leading contributors to performance was our position in Armored AutoGroup, Inc., whose bonds benefited from expectations of a debt refinancing following an acquisition by the issuer’s parent company. Windstream Communications’ bonds also outperformed, as the company used proceeds from an asset spin-off to reduce leverage and strengthen its credit profile. Our position in the bonds of Community Health Systems, Inc. added further value, as the concerns surrounding its merger with another health care company were largely mitigated. In general, the bonds of hospital issuers benefited from the expectation for rising revenues stemming from the Affordable Care Act. On the other side of the ledger, Forest Oil Corp. was one of the fund’s leading detractors from performance. The company’s credit profile weakened due to declining operational performance and the sharp downturn in oil prices. Vantage Drilling’s bonds also lost ground along with its sector peers, as offshore drillers faced day-rate pressure due to lower demand and market oversupply. SandRidge Energy, Inc.'s notes underperformed as the company posted weaker results and lowered its guidance. In addition, the company faced infrastructure difficulties and production delays. "We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns." Outlook and Positioning We retain a cautiously optimistic view on the high-yield market. Credit fundamentals remain strong, as improving corporate results have resulted in decreasing leverage and higher interest coverage among high-yield issuers. Companies in the asset class have taken advantage of low rates by refinancing their debt and pushing the bulk of their maturities further into the future, thus reducing near-term default risk. The use of proceeds from high-yield issuance for refinancing remains around 50%, a positive sign for the market since companies that refinance their existing debt at lower rates are able to reduce their near-term liquidity needs. However, the increasing use of proceeds for equity-friendly purposes — such as share buybacks and merger-and-acquisition activity — is a development that we are watching closely. Technical factors in the market also remain challenging. Fund flows into high-yield investments have been mixed, with flows in and out of high-yield funds often alternating on a day-to-day and week-to-week basis. Any sign that the Fed may raise rates faster than anticipated also could prove challenging for higher-risk assets such as high-yield bonds. On balance, we expect volatility will remain a factor on a short-term basis, but that yield spreads can trend lower in the intermediate term as favorable corporate results continue to support improving credit fundamentals and low default rates. Portfolio Manager Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Credit Suisse High Yield Index tracks the performance of the global high-yield debt market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar High Yield Bond Funds category represents portfolios that primarily invest in U.S. high-income debt securities where at least 65% or more of bond assets are not rated or are rated by a major agency, such as Standard & Poor's or Moody's, at the level of BB (considered speculative for taxable bonds) and below. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. The Barclays U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. BofA Merrill Lynch US High Yield Master II Option-Adjusted Spread (OAS) calculates the spread between a computed OAS index of bonds that are below investment grade (those rated BB or below) and a spot Treasury curve. Yield spread refers to differences between yields on differing debt instruments, calculated by deducting the yield of one instrument from another. The higher the yield spread, the greater the difference between the yields offered by each instrument. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary September 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 6.42% 9.75% 7.16% Adjusted for the Maximum Sales Charge (max 4.50% load) 1.63% 8.75% 6.67% Credit Suisse High Yield Index† 7.08% 10.36% 7.98% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 5.53% 8.86% 6.31% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 2.53% 8.72% 6.31% Credit Suisse High Yield Index† 7.08% 10.36% 7.98% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 5.38% 8.96% 6.37% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 5.38% 8.96% 6.37% Credit Suisse High Yield Index† 7.08% 10.36% 7.98% Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 5.78% 9.36% 6.76% Credit Suisse High Yield Index† 7.08% 10.36% 7.98% Class S 1-Year Life of Class* Average Annual Total Returns as of 9/30/14 No Sales Charges 6.52% 7.73% Credit Suisse High Yield Index† 7.08% 7.95% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 6.46% 10.10% 7.50% Credit Suisse High Yield Index† 7.08% 10.36% 7.98% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 0.92%, 1.73%, 1.69%, 1.50%, 0.85% and 0.66% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 30 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the Deutsche High Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on May 1, 2012. The performance shown for the index is for the time period of April 30, 2012 through September 30, 2014, which is based on the performance period of the life of Class S. † The Credit Suisse High Yield Index is an unmanaged trader-priced portfolio constructed to mirror the global high-yield debt market. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 9/30/14 $ 9/30/13 $ Distribution Information as of 9/30/14 Income Dividends, Twelve Months $ September Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended September 30, 2014, shown as the annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on September 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of September 30, 2014 Principal Amount ($)(a) Value ($) Corporate Bonds 91.3% Consumer Discretionary 15.8% AMC Entertainment, Inc., 5.875%, 2/15/2022 (b) AMC Networks, Inc., 7.75%, 7/15/2021 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 Apex Tool Group LLC, 144A, 7.0%, 2/1/2021 (b) APX Group, Inc.: 6.375%, 12/1/2019 8.75%, 12/1/2020 (b) 144A, 8.75%, 12/1/2020 (b) Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Boyd Gaming Corp., 9.0%, 7/1/2020 (b) Cablevision Systems Corp.: 5.875%, 9/15/2022 (b) 8.0%, 4/15/2020 CCO Holdings LLC: 6.5%, 4/30/2021 7.375%, 6/1/2020 8.125%, 4/30/2020 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Chrysler Group LLC, 8.25%, 6/15/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 (b) Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 Crown Media Holdings, Inc., 10.5%, 7/15/2019 CSC Holdings LLC, 144A, 5.25%, 6/1/2024 (b) Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 (b) DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 6.75%, 6/1/2021 7.875%, 9/1/2019 Getty Images, Inc., 144A, 7.0%, 10/15/2020 Group 1 Automotive, Inc., 144A, 5.0%, 6/1/2022 Harron Communications LP, 144A, 9.125%, 4/1/2020 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 iHeartCommunications, Inc.: 9.0%, 12/15/2019 11.25%, 3/1/2021 Isle of Capri Casinos, Inc., 5.875%, 3/15/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Live Nation Entertainment, Inc.: 144A, 5.375%, 6/15/2022 144A, 7.0%, 9/1/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC: 144A, 5.5%, 4/15/2021 6.375%, 4/1/2023 Mediacom LLC, 7.25%, 2/15/2022 MGM Resorts International: 6.75%, 10/1/2020 8.625%, 2/1/2019 Numericable Group SA: 144A, 4.875%, 5/15/2019 144A, 6.0%, 5/15/2022 144A, 6.25%, 5/15/2024 Pinnacle Entertainment, Inc., 6.375%, 8/1/2021 Sabre Holdings Corp., 8.35%, 3/15/2016 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Seminole Tribe of Florida, Inc., 144A, 7.804%, 10/1/2020 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 (b) Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 Springs Industries, Inc., 6.25%, 6/1/2021 (b) Starz LLC, 5.0%, 9/15/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 Travelport LLC: 144A, 6.359%**, 3/1/2016 144A, 13.875%, 3/1/2016 (PIK) UCI International, Inc., 8.625%, 2/15/2019 Unitymedia Hessen GmbH & Co., KG: 144A, 5.5%, 1/15/2023 144A, 7.5%, 3/15/2019 Univision Communications, Inc.: 144A, 7.875%, 11/1/2020 144A, 8.5%, 5/15/2021 (b) Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Visant Corp., 10.0%, 10/1/2017 (b) Weyerhaeuser Real Estate Co., 144A, 4.375%, 6/15/2019 Wynn Macau Ltd., 144A, 5.25%, 10/15/2021 Consumer Staples 4.4% Big Heart Pet Brands, 7.625%, 2/15/2019 Chiquita Brands International, Inc., 7.875%, 2/1/2021 Cott Beverages, Inc., 144A, 5.375%, 7/1/2022 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 JBS Investments GmbH: 144A, 7.25%, 4/3/2024 144A, 7.75%, 10/28/2020 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 Pilgrim's Pride Corp., 7.875%, 12/15/2018 Post Holdings, Inc., 144A, 6.75%, 12/1/2021 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 (b) 6.875%, 2/15/2021 8.25%, 2/15/2021 (b) Roundy's Supermarkets, Inc., 144A, 10.25%, 12/15/2020 Smithfield Foods, Inc., 6.625%, 8/15/2022 The WhiteWave Foods Co., 5.375%, 10/1/2022 U.S. Foods, Inc., 8.5%, 6/30/2019 Energy 15.6% Access Midstream Partners LP, 6.125%, 7/15/2022 American Energy-Permian Basin LLC: 144A, 6.741%**, 8/1/2019 (b) 144A, 7.125%, 11/1/2020 Antero Resources Corp., 144A, 5.125%, 12/1/2022 Antero Resources Finance Corp., 5.375%, 11/1/2021 Baytex Energy Corp.: 144A, 5.125%, 6/1/2021 144A, 5.625%, 6/1/2024 Berry Petroleum Co., LLC: 6.375%, 9/15/2022 (b) 6.75%, 11/1/2020 BreitBurn Energy Partners LP: 7.875%, 4/15/2022 8.625%, 10/15/2020 California Resources Corp.: 144A, 5.5%, 9/15/2021 (c) 144A, 6.0%, 11/15/2024 (c) Chaparral Energy, Inc.: 7.625%, 11/15/2022 8.25%, 9/1/2021 Chesapeake Energy Corp., 3.484%**, 4/15/2019 CONSOL Energy, Inc., 144A, 5.875%, 4/15/2022 Crestwood Midstream Partners LP: 6.125%, 3/1/2022 7.75%, 4/1/2019 Dresser-Rand Group, Inc., 6.5%, 5/1/2021 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 EP Energy LLC: 6.875%, 5/1/2019 7.75%, 9/1/2022 9.375%, 5/1/2020 EV Energy Partners LP, 8.0%, 4/15/2019 EXCO Resources, Inc., 8.5%, 4/15/2022 Halcon Resources Corp.: 8.875%, 5/15/2021 (b) 9.75%, 7/15/2020 Hilcorp Energy I LP, 144A, 5.0%, 12/1/2024 Holly Energy Partners LP, 6.5%, 3/1/2020 Ithaca Energy, Inc., 144A, 8.125%, 7/1/2019 Jupiter Resources, Inc., 144A, 8.5%, 10/1/2022 Kodiak Oil & Gas Corp., 5.5%, 1/15/2021 (b) Linn Energy LLC, 6.25%, 11/1/2019 (b) MEG Energy Corp.: 144A, 6.375%, 1/30/2023 144A, 6.5%, 3/15/2021 144A, 7.0%, 3/31/2024 Memorial Resource Development Corp., 144A, 5.875%, 7/1/2022 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 (b) 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 (b) Oasis Petroleum, Inc.: 6.5%, 11/1/2021 6.875%, 3/15/2022 6.875%, 1/15/2023 (b) 7.25%, 2/1/2019 Offshore Group Investment Ltd., 7.5%, 11/1/2019 (b) Regency Energy Partners LP: 5.0%, 10/1/2022 5.875%, 3/1/2022 RSP Permian, Inc., 144A, 6.625%, 10/1/2022 Sabine Pass Liquefaction LLC: 5.625%, 2/1/2021 5.625%, 4/15/2023 144A, 5.75%, 5/15/2024 (b) Samson Investment Co., 9.75%, 2/15/2020 (b) SandRidge Energy, Inc.: 7.5%, 3/15/2021 8.125%, 10/15/2022 SESI LLC, 7.125%, 12/15/2021 Seventy Seven Energy, Inc., 144A, 6.5%, 7/15/2022 Seventy Seven Operating LLC, 6.625%, 11/15/2019 Swift Energy Co., 7.875%, 3/1/2022 (b) Talos Production LLC, 144A, 9.75%, 2/15/2018 Triangle U.S.A. Petroleum Corp., 144A, 6.75%, 7/15/2022 Welltec AS, 144A, 8.0%, 2/1/2019 Whiting Petroleum Corp., 5.0%, 3/15/2019 WPX Energy, Inc.: 5.25%, 1/15/2017 (b) 5.25%, 9/15/2024 Financials 4.4% AerCap Aviation Solutions BV, 6.375%, 5/30/2017 AerCap Ireland Capital Ltd., 144A, 5.0%, 10/1/2021 CIT Group, Inc., 3.875%, 2/19/2019 Credit Agricole SA, 144A, 7.875%, 1/29/2049 (b) Credit Suisse Group AG, 144A, 6.25%, 12/29/2049 E*TRADE Financial Corp.: 6.375%, 11/15/2019 6.75%, 6/1/2016 Hellas Telecommunications Finance, 144A, 8.203%**, 7/15/2015 (PIK)* EUR 0 International Lease Finance Corp.: 3.875%, 4/15/2018 6.25%, 5/15/2019 8.75%, 3/15/2017 MPT Operating Partnership LP: (REIT), 6.375%, 2/15/2022 (REIT), 6.875%, 5/1/2021 Popular, Inc., 7.0%, 7/1/2019 Societe Generale SA, 144A, 7.875%, 12/29/2049 UniCredit SpA, 8.0%, 4/3/2049 Health Care 7.8% Aviv Healthcare Properties LP: 6.0%, 10/15/2021 7.75%, 2/15/2019 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 Community Health Systems, Inc.: 5.125%, 8/15/2018 144A, 5.125%, 8/1/2021 144A, 6.875%, 2/1/2022 (b) 7.125%, 7/15/2020 Crimson Merger Sub, Inc., 144A, 6.625%, 5/15/2022 Endo Finance LLC: 144A, 5.375%, 1/15/2023 144A, 5.75%, 1/15/2022 Fresenius Medical Care U.S. Finance II, Inc., 144A, 5.625%, 7/31/2019 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 Hologic, Inc., 6.25%, 8/1/2020 IMS Health, Inc., 144A, 6.0%, 11/1/2020 LifePoint Hospitals, Inc, 5.5%, 12/1/2021 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 Salix Pharmaceuticals Ltd., 144A, 6.0%, 1/15/2021 Tenet Healthcare Corp., 6.25%, 11/1/2018 Valeant Pharmaceuticals International, 144A, 6.375%, 10/15/2020 Valeant Pharmaceuticals International, Inc., 144A, 7.5%, 7/15/2021 Industrials 9.9% ADT Corp.: 3.5%, 7/15/2022 (b) 4.125%, 4/15/2019 (b) 6.25%, 10/15/2021 (b) Aguila 3 SA, 144A, 7.875%, 1/31/2018 Armored Autogroup, Inc., 9.25%, 11/1/2018 Artesyn Escrow, Inc., 144A, 9.75%, 10/15/2020 BakerCorp International, Inc., 8.25%, 6/1/2019 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 4.75%, 4/15/2019 (b) 144A, 5.75%, 3/15/2022 (b) 144A, 6.0%, 10/15/2022 Carlson Travel Holdings, Inc., 144A, 7.5%, 8/15/2019 (PIK) Casella Waste Systems, Inc., 7.75%, 2/15/2019 (b) Covanta Holding Corp., 5.875%, 3/1/2024 CTP Transportation Products LLC, 144A, 8.25%, 12/15/2019 Darling Ingredients, Inc., 5.375%, 1/15/2022 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Ducommun, Inc., 9.75%, 7/15/2018 Florida East Coast Holdings Corp., 144A, 6.75%, 5/1/2019 FTI Consulting, Inc., 6.0%, 11/15/2022 Garda World Security Corp., 144A, 7.25%, 11/15/2021 Gates Global LLC, 144A, 6.0%, 7/15/2022 GenCorp, Inc., 7.125%, 3/15/2021 Huntington Ingalls Industries, Inc.: 6.875%, 3/15/2018 (b) 7.125%, 3/15/2021 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc.: 6.25%, 2/15/2024 6.75%, 6/15/2021 Navios Maritime Holdings, Inc.: 144A, 7.375%, 1/15/2022 8.125%, 2/15/2019 Nortek, Inc., 8.5%, 4/15/2021 Oshkosh Corp., 5.375%, 3/1/2022 Ply Gem Industries, Inc.: 6.5%, 2/1/2022 (b) 144A, 6.5%, 2/1/2022 Spirit AeroSystems, Inc.: 144A, 5.25%, 3/15/2022 6.75%, 12/15/2020 Titan International, Inc., 6.875%, 10/1/2020 TransDigm, Inc.: 144A, 6.0%, 7/15/2022 144A, 6.5%, 7/15/2024 7.5%, 7/15/2021 Triumph Group, Inc., 5.25%, 6/1/2022 United Rentals North America, Inc.: 5.75%, 7/15/2018 6.125%, 6/15/2023 7.375%, 5/15/2020 7.625%, 4/15/2022 Watco Companies LLC, 144A, 6.375%, 4/1/2023 XPO Logistics, Inc., 144A, 7.875%, 9/1/2019 (b) Information Technology 6.0% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Audatex North America, Inc.: 144A, 6.0%, 6/15/2021 144A, 6.125%, 11/1/2023 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 Boxer Parent Co., Inc., 144A, 9.0%, 10/15/2019 (PIK) (b) Cardtronics, Inc., 144A, 5.125%, 8/1/2022 CDW LLC: 6.0%, 8/15/2022 8.5%, 4/1/2019 CyrusOne LP, 6.375%, 11/15/2022 EarthLink Holdings Corp., 7.375%, 6/1/2020 Entegris, Inc., 144A, 6.0%, 4/1/2022 Equinix, Inc., 5.375%, 4/1/2023 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.75%, 1/15/2022 (PIK) (b) 144A, 8.875%, 8/15/2020 (b) Freescale Semiconductor, Inc., 144A, 6.0%, 1/15/2022 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 NCR Corp.: 5.875%, 12/15/2021 6.375%, 12/15/2023 Sanmina Corp., 144A, 4.375%, 6/1/2019 Ymobile Corp., 144A, 8.25%, 4/1/2018 Materials 6.3% Ardagh Packaging Finance PLC, 144A, 3.234%**, 12/15/2019 Berry Plastics Corp.: 5.5%, 5/15/2022 9.75%, 1/15/2021 Cascades, Inc., 144A, 5.5%, 7/15/2022 Clearwater Paper Corp., 144A, 5.375%, 2/1/2025 (b) Coveris Holdings SA, 144A, 7.875%, 11/1/2019 Exopack Holding Corp., 144A, 10.0%, 6/1/2018 First Quantum Minerals Ltd.: 144A, 6.75%, 2/15/2020 144A, 7.0%, 2/15/2021 FMG Resources August 2006 Pty Ltd., 144A, 6.0%, 4/1/2017 (b) Greif, Inc., 7.75%, 8/1/2019 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Kaiser Aluminum Corp., 8.25%, 6/1/2020 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Novelis, Inc., 8.75%, 12/15/2020 (b) OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Perstorp Holding AB, 144A, 8.75%, 5/15/2017 (b) Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Polymer Group, Inc., 7.75%, 2/1/2019 Rain CII Carbon LLC: 144A, 8.0%, 12/1/2018 144A, 8.25%, 1/15/2021 (b) Sealed Air Corp.: 144A, 8.125%, 9/15/2019 144A, 8.375%, 9/15/2021 Signode Industrial Group Lux SA, 144A, 6.375%, 5/1/2022 Tronox Finance LLC, 6.375%, 8/15/2020 (b) WR Grace & Co-Conn: 144A, 5.125%, 10/1/2021 144A, 5.625%, 10/1/2024 Telecommunication Services 18.7% Altice Financing SA: 144A, 6.5%, 1/15/2022 144A, 7.875%, 12/15/2019 Altice Finco SA, 144A, 9.875%, 12/15/2020 Altice SA, 144A, 7.75%, 5/15/2022 (b) B Communications Ltd., 144A, 7.375%, 2/15/2021 CenturyLink, Inc.: Series V, 5.625%, 4/1/2020 Series W, 6.75%, 12/1/2023 (b) Cincinnati Bell, Inc., 8.375%, 10/15/2020 CommScope, Inc., 144A, 5.0%, 6/15/2021 CPI International, Inc., 8.75%, 2/15/2018 Digicel Group Ltd.: 144A, 7.125%, 4/1/2022 144A, 8.25%, 9/30/2020 Digicel Ltd.: 144A, 7.0%, 2/15/2020 144A, 8.25%, 9/1/2017 Frontier Communications Corp.: 6.25%, 9/15/2021 (b) 6.875%, 1/15/2025 (b) 7.125%, 1/15/2023 (b) 8.25%, 4/15/2017 8.5%, 4/15/2020 Intelsat Jackson Holdings SA: 5.5%, 8/1/2023 7.25%, 10/15/2020 7.5%, 4/1/2021 Intelsat Luxembourg SA: 7.75%, 6/1/2021 8.125%, 6/1/2023 Level 3 Communications, Inc., 8.875%, 6/1/2019 Level 3 Escrow II, Inc., 144A, 5.375%, 8/15/2022 (b) Level 3 Financing, Inc.: 144A, 6.125%, 1/15/2021 (b) 7.0%, 6/1/2020 8.125%, 7/1/2019 8.625%, 7/15/2020 MetroPCS Wireless, Inc., 6.625%, 11/15/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Pacnet Ltd., 144A, 9.0%, 12/12/2018 SBA Communications Corp., 5.625%, 10/1/2019 SBA Telecommunications, Inc., 5.75%, 7/15/2020 Sprint Communications, Inc.: 144A, 7.0%, 3/1/2020 144A, 9.0%, 11/15/2018 Sprint Corp., 144A, 7.125%, 6/15/2024 T-Mobile U.S.A., Inc.: 6.0%, 3/1/2023 6.125%, 1/15/2022 6.633%, 4/28/2021 Telenet Finance Luxembourg SCA, 144A, 6.375%, 11/15/2020 EUR tw telecom holdings, Inc.: 5.375%, 10/1/2022 6.375%, 9/1/2023 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UPCB Finance VI Ltd., 144A, 6.875%, 1/15/2022 Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 Windstream Corp.: 6.375%, 8/1/2023 (b) 7.5%, 6/1/2022 (b) 7.5%, 4/1/2023 (b) 7.75%, 10/15/2020 7.75%, 10/1/2021 7.875%, 11/1/2017 Utilities 2.4% AES Corp.: 3.234%**, 6/1/2019 8.0%, 6/1/2020 Calpine Corp.: 5.375%, 1/15/2023 5.75%, 1/15/2025 Enel SpA, 144A, 8.75%, 9/24/2073 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024* NGL Energy Partners LP, 144A, 5.125%, 7/15/2019 NRG Energy, Inc.: 144A, 6.25%, 5/1/2024 (b) 7.875%, 5/15/2021 RJS Power Holdings LLC, 144A, 5.125%, 7/15/2019 Total Corporate Bonds (Cost $1,176,152,111) Government & Agency Obligations 0.4% Other Government Related (d) 0.3% Vimpel Communications, 144A, 6.493%, 2/2/2016 U.S. Treasury Obligation 0.1% U.S. Treasury Note, 1.0%, 8/31/2016 (e) Total Government & Agency Obligations (Cost $5,088,461) Loan Participations and Assignments 0.2% Senior Loans** Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 Ply Gem Industries, Inc., Term Loan, 4.0%, 2/1/2021 Total Loan Participations and Assignments (Cost $6,080,772) Convertible Bonds 1.1% Consumer Discretionary 0.1% MGM Resorts International, 4.25%, 4/15/2015 Materials 1.0% GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) Total Convertible Bonds (Cost $7,725,560) Preferred Security 0.5% Materials Hercules, Inc., 6.5%, 6/30/2029 (Cost $4,713,021) Shares Value ($) Common Stocks 0.0% Consumer Discretionary 0.0% Dawn Holdings, Inc.* (f) Trump Entertainment Resorts, Inc.* 0 Industrials 0.0% Congoleum Corp.* 0 Quad Graphics, Inc. Materials 0.0% GEO Specialty Chemicals, Inc.* GEO Specialty Chemicals, Inc. 144A* Total Common Stocks (Cost $2,030,731) Preferred Stock 0.8% Financials Ally Financial, Inc., Series G, 144A, 7.0% (Cost $9,645,814) Warrants 0.0% Materials GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $1,482,531) Securities Lending Collateral 9.6% Daily Assets Fund Institutional, 0.08% (g) (h) (Cost $126,370,985) Cash Equivalents 3.4% Central Cash Management Fund, 0.05% (g) (Cost $44,790,466) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,384,080,452)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds and senior loans that are in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 USD 0 Energy Future Holdings Corp.* % 11/15/2024 USD Hellas Telecommunications Finance* % 7/15/2015 EUR 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2014. † The cost for federal income tax purposes was $1,385,829,463. At September 30, 2014, net unrealized appreciation for all securities based on tax cost was $19,933,635. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $42,897,649 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $22,964,014. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $121,913,579, which is 9.3% of net assets. (c) When-issued security. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) At September 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (f) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Dawn Holdings, Inc.* August 2013 (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at year end. (h) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REIT: Real Estate Investment Trust At September 30, 2014, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (i) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (j) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 6/21/2010 9/20/2015 1 % Ford Motor Co., 6.5%, 8/1/2018, BBB– ) 6/21/2010 9/20/2015 2 % Ford Motor Co., 6.5%, 8/1/2018, BBB– ) 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, BBB– ) 6/21/2010 9/20/2015 4 % Ford Motor Co., 6.5%, 8/1/2018, BBB– ) 6/20/2011 9/20/2015 4 % HCA, Inc., 6.375%, 1/15/2015, B– 12/20/2010 3/20/2016 2 % Ford Motor Co., 6.5%, 8/1/2018, BBB– 12/20/2010 3/20/2016 4 % HCA, Inc., 6.375%, 1/15/2015, B– 3/21/2011 6/20/2016 5 % Ford Motor Credit Co., LLC, 5.0%, 5/15/2018, BBB– 3/21/2011 6/20/2016 2 % HCA, Inc., 6.375%, 1/15/2015, B– 6/20/2011 9/20/2016 5 % Forest Oil Corp., 7.25%, 6/15/2019, CCC+ ) ) 9/20/2011 12/20/2016 5 % Ford Motor Co., 6.5%, 8/1/2018, BBB– 12/20/2011 3/20/2017 3 % CIT Group, Inc., 5.5%, 2/15/2019, BB– 9/20/2012 12/20/2017 6 % General Motors Corp., 3.3%, 12/20/2017, BB+ 6/20/2013 9/20/2018 1 % Sprint Communications, Inc., 6.0%, 12/1/2016, BB– 6/20/2013 9/20/2018 4 % HCA, Inc., 8.0%, 10/1/2018, B– 6/20/2013 9/20/2018 3 % DISH DBS Corp., 6.75%, 6/1/2021, BB– 9/20/2013 12/20/2018 5 % CSC Holdings LLC, 7.625%, 7/15/2018, BB 9/20/2013 12/20/2018 2 % CSC Holdings LLC, 7.625%, 7/15/2018, BB 9/20/2013 12/20/2018 3 % Sprint Communications, Inc., 6.0%, 12/1/2016, BB– 9/20/2013 12/20/2018 4 % Sprint Communications, Inc., 6.0%, 12/1/2016, BB– Total net unrealized appreciation Centrally Cleared Swap Effective/ Expiration Dates Notional Amount ($) (i) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (j) Value ($) Unrealized Depreciation ($) 3/20/2014 6/20/2019 % Markit Dow Jones CDX North America High Yield Index ) (i) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (j) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. Counterparties: 1 Bank of America 2 JPMorgan Chase Securities, Inc. 3 Credit Suisse 4 Goldman Sachs & Co. 5 Barclays Bank PLC 6 UBS AG At September 30, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 10/17/2014 JPMorgan Chase Securities, Inc. Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD EUR 10/17/2014 ) Citigroup, Inc. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (k) Corporate Bonds $
